DETAILED ACTION 
Response to Arguments
The amendments filed 9/21/2021 have been entered and made of record. 

Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive:
Re Claim 15, in Applicant Arguments/Remarks page 6, Applicant states that cited references do not teach/disclose the limitation “comparing the location of the selection tool to the location of the potential source of error; and
determining an error when the location of the selection tool overlays the location of the potential source of error”, 
However, the Examiner disagrees, because:
First, Honda teaches determining a location of a selection tool on the culture plate image (see Honda: e.g., -- The operator views the bacterial colony displayed on the screen and selects the bacterial colony to be harvested.  As a method for the selection, for example, the bacterial colony may be selected by moving a mouse cursor on the screen and may be selected by displaying the bacterial colony on a touch screen and touching the bacterial colony on the screen.  After the operator selects the bacterial colony, the harvesting device of the bacterial colony performs contour detection of the bacterial colony and stores the center of the contour as the coordinate of the bacterial colony to be harvested through the control unit 1820.--, in [0187]), {herein the position of the cursor, as the position of the selection tool is determined, and further as the coordinate of the selected bacterial colony to be harvested through the control unit 1820.};
Honda also teaches determining a location of a potential source of error on the culture plate image (see Honda: e.g., Fig. 6, -- there is a slightly bright area near the outside of the petri dish, which is generated as the medium 150 is inclined due to diffused reflection from the petri dish or an influence of surface tension at an edge of the petri dish…. When the bacterial colony is detected through a difference in color or luminosity from the average color or luminosity of the medium 150 by the image processing means 119, the area which is not the bacterial colony, such as reference numeral 602 or 603 is also extracted as the bacterial colony under a condition to extract 604.--, in [0113]-[0114] {herein edge areas such as reference numeral 602 or 603 are determined as a location of a potential source of error});
Honda further discloses comparing the location of the selection tool to the location of the potential source of error (see Honda: e.g., -- a comparison means reading the image imaged with the imaging stage from the storage means and comparing the read image with the image displayed with the image display means; a harvesting means including a driving unit for harvesting the bacterial colonies of the microorganisms in the petri dish--, in [0041]-[0042]; {herein the read image corresponding to the position of selection tool where the colonies are selected, and displayed image corresponding to the location of a potential source of error, such as the edge areas of the plate, as discussed above, such as reference numeral 602 or 603, in Fig. 6}, also see: --The petri dish area is acquired by each of the image I0 and the image I1 and substantially matched with a rotational center of the petri dish 107.  In luminosities at an edge of the petri dish 107 and at the outside thereof are set to be black in terms of image processing.--, in [0097]; and, --comparing the acquired luminosity or color with the local luminosity or color and extracting the focused area as a candidate of the bacterial colony when the focused area is different from the area of the medium in the luminosity or color.--, in [0113]-[0116], [0176], and [0189]):
as see Honda’s Fig. 6, and Fig. 7 (as reproduced below}, it is clearly depicted in Fig 6, that the location of the position of selection tool where the colonies are selected. Such as location of “606” is compared with the location of a potential source of error, such as the edge areas of the plate, as discussed above, such as reference numeral “602” or “603”, in Figs. 6-7,  and such comparison is comparison in luminosity or color,


    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


based on the Honda’s above disclosures read on the claimed limitations, and specific mapping to the claimed elements; 
Choudhry teaches determining an error when the location of the selection tool overlays the location of the potential source of error (see Choudhry: e.g., -- While automation provides speed, accuracy and reproducibility, it is not straightforward and errors can be introduced at various steps. Currently available macros delineate colonies intwo steps: 1) thresholding divides the image into foreground and background, and 2) segmentation separates colonies that are overlapping or in contact with each other. In addition, artifacts such as cell debris, bubbles, edges of culture dishes, and agar/media clumps must be excluded during the analysis. Such exclusion is commonly performed using denoising algorithms. Parameters for denoising have to be chosen carefully based on the images. Colony detection can be affected by numerous parameters related to the image (size, resolution, sample lighting and contrast), and the colony (size, shape, clustering, overlap and location near the periphery). Furthermore, imaging programs must be flexible with tunable parameters defined by the user (eg., colony size).--, in page 2, and, -- Denoising is done by deselection of particles (Remove Outliers) smaller than a manually set threshold. This step can be performed multiple times with different thresholds. For example, due to small size of bacterial colonies, artefacts such as scratch marks on the plate become very prominent during the closing and filling holes steps. Hence a couple of Remove Outliers steps were inserted before the smoothing step to exclude these false positives (S2 Appendix). 6) Finally, the objects are filtered based on size, circularity, closeness to edge etc, and only objects meeting the user defined criteria are measured.--, in page 5, and, -- Several denoising and ‘Remove outliers’ steps were inserted to deselect the pixels at the edge of the plate--, in page 12),
Choudhry clearly teaches it is an error, as determined to be “outliers”  or “noises” for the selected colonies as the location of the selection tool overlays (artifacts such as cell debris, bubbles, edges of culture dishes) as the location of the potential source of error.
Honda and Choudhry are combinable as they are in the same field of endeavor: identification and selection of colonies from the image of culture plate. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Honda’s method using Choudhry’s teachings by including determining an error when the location of the selection tool overlays the location of the potential source of error to Honda (as modified by Guthrie)’s selection and harvest of colony in order to remove outliers which are errors in selecting colonies (see Choudhry: e.g. in pages 2-3, 5, and 12).

Furthermore, as a further interpretation of the step of “determining an error”, which can be mapped with Guthrie’s teaching of measuring the distances to the edge of the culture plate, as a quantification of “overlays”. 


Therefore, amended claims 15-27 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.
2) Response to Applicant’s arguments of traverse to the Restriction requirement: 
the Examiner does not use and apply Copan’s disclosures, which has been used in Written Opinion of ISA (as provided in IDS, and the record of 5/2/2019}. The USPTO Examiner can use different references other than the references cited and applied by other Patent Office for claim examination and rejections.
Applicant’s arguments of traverse to the Restriction requirement has been entered and reconsidered. However, the examiner maintain the restriction requirement because Requirement for Restriction/Election of 6/26/2020 provides enough and clear explanations: Groups I and II lack unity of invention. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 20120275681 A1), and in view of Guthrie (US 20140219538 A1), and further in view of  Choudhry (“High-Throughput Method for Automated
Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”, PLOS ONE, February 5, 2016, pages 1-23).
Re Claim 15, Honda discloses a method for selecting colony locations on a culture plate image (see Honda: -- From images …, isolating bacterial colonies are automatically extracted.  Next, the image feature amounts are calculated from the multiple images… and colonies are grouped depending on the feature amounts… selects a bacteria colony, and adjusts a bacterial liquid of the selected bacterial colony,--, in abstract, and [0002], and [0013]-[0014]); comprising:
determining a location of a selection tool on the culture plate image (see Honda: e.g., -- The operator views the bacterial colony displayed on the screen and selects the bacterial colony to be harvested.  As a method for the selection, for example, the bacterial colony may be selected by moving a mouse cursor on the screen and may be selected by displaying the bacterial colony on a touch screen and touching the bacterial colony on the screen.  After the operator selects the bacterial colony, the harvesting device of the bacterial colony performs contour detection of the bacterial colony and stores the center of the contour as the coordinate of the bacterial colony to be harvested through the control unit 1820.--, in [0187]), {herein the position of the cursor, as the position of the selection tool is determined for further as the coordinate of the bacterial colony to be harvested through the control unit 1820.};
determining a location of a potential source of error on the culture plate image (see Honda: e.g., Fig. 6, -- there is a slightly bright area near the outside of the petri dish, which is generated as the medium 150 is inclined due to diffused reflection from the petri dish or an influence of surface tension at an edge of the petri dish…. When the bacterial colony is detected through a difference in color or luminosity from the average color or luminosity of the medium 150 by the image processing means 119, the area which is not the bacterial colony, such as reference numeral 602 or 603 is also extracted as the bacterial colony under a condition to extract 604.--, in [0113]-[0114] {herein edge areas such as reference numeral 602 or 603 are determined as a location of a potential source of error});
comparing the location of the selection tool to the location of the potential source of error (see Honda: e.g., -- a comparison means reading the image imaged with the imaging stage from the storage means and comparing the read image with the image displayed with the image display means; a harvesting means including a driving unit for harvesting the bacterial colonies of the microorganisms in the petri dish--, in [0041]-[0042]; {herein the read image corresponding to the position of selection tool where the colonies are selected, and displayed image corresponding to the location of a potential source of error, such as the edge areas of the plate, as discussed above, such as reference numeral 602 or 603, in Fig. 6}, also see: --The petri dish area is acquired by each of the image I0 and the image I1 and substantially matched with a rotational center of the petri dish 107.  In order to prevent an influence of a flash of the petri dish 107, luminosities at an edge of the petri dish 107 and at the outside thereof are set to be black in terms of image processing.--, in [0097]; and, --comparing the acquired luminosity or color with the local luminosity or color and extracting the focused area as a candidate of the bacterial colony when the focused area is different from the area of the medium in the luminosity or color.--, in [0113]-[0116], [0176], and [0189]);
Honda does not however explicitly disclose determining an error when the location of the selection tool overlays the location of the potential source of error,
Choudhry teaches determining an error when the location of the selection tool overlays the location of the potential source of error (see Choudhry: e.g., -- While automation provides speed, accuracy and reproducibility, it is not straightforward and errors can be introduced at various steps. Currently available macros delineate colonies intwo steps: 1) thresholding divides the image into foreground and background, and 2) segmentation separates colonies that are overlapping or in contact with each other. In addition, artifacts such as cell debris, bubbles, edges of culture dishes, and agar/media clumps must be excluded during the analysis. Such exclusion is commonly performed using denoising algorithms. Parameters for denoising have to be chosen carefully based on the images. Colony detection can be affected by numerous parameters related to the image (size, resolution, sample lighting and contrast), and the colony (size, shape, clustering, overlap and location near the periphery). Furthermore, imaging programs must be flexible with tunable parameters defined by the user (eg., colony size).--, in page 2, and, -- Denoising is done by deselection of particles (Remove Outliers) smaller than a manually set threshold. This step can be performed multiple times with different thresholds. For example, due to small size of bacterial colonies, artefacts such as scratch marks on the plate become very prominent during the closing and filling holes steps. Hence a couple of Remove Outliers steps were inserted before the smoothing step to exclude these false positives (S2 Appendix). 6) Finally, the objects are filtered based on size, circularity, closeness to edge etc, and only objects meeting the user defined criteria are measured.--, in page 5, and, -- Several denoising and ‘Remove outliers’ steps were inserted to deselect the pixels at the edge of the plate--, in page 12);
Choudhry clearly teaches it is an error, as determined to be “outliers”  or “noises” for the selected colonies as the location of the selection tool overlays (artifacts such as cell debris, bubbles, edges of culture dishes) as the location of the potential source of error;
Honda and Choudhry are combinable as they are in the same field of endeavor: identification and selection of colonies from the image of culture plate. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Honda’s method using Choudhry’s teachings by including determining an error when the location of the selection tool overlays the location of the potential source of error to Honda’s selection and harvest of colony in order to remove outliers which are errors in selecting colonies (see Choudhry: e.g. in pages 2-3, 5, and 12);
Furthermore, Guthrie teaches {how to} determining an error when the location of the selection tool overlays the location of the potential source of error (see Guthrie: e.g., -- the distance of each pixel from the edge of the culture plate.  Other position filters may show the distance of each pixel from a particular label, ... corresponding to the L, A and B values for that pixel, x.sub.7 corresponding to the distance of the pixel from the edge of the plate and x.sub.8 and x.sub.9 corresponding to image gradients in the x and y directions. --, in [0047]-[0051], also see: -- where the distance from the edge of each colony is included in the counting algorithm.  This is based on the observation that large areas of growth should be counted as several distinct colonies.  Hence interior pixels in the centre of a colony are assigned higher weight to achieve such an outcome.--, in [0060] {herein the distance between the pixel from the edge of the culture plate”, and/or “the distance from the edge of each colony” read on determining error of “overlaps”);
Honda and Guthrie and Choudhry are combinable as they are in the same field of endeavor: identification and selection of colonies from the image of culture plate. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Honda’s method using Guthrie’s teachings by including {how to} determining an error when the location of the selection tool overlays the location of the potential source of error to Honda’s selection and harvest of colony  in order to improve the classification results, labels in the labelled image data may be edited, principally to correct classifier errors {herein error can be mistaking edge, or neighboring colony as colony} (see Guthrie: e.g. in [0199]-[0202]).

RE Claim 16,  Honda as modified by Guthrie and Choudhry further disclose the selection tool is shaped and sized to correlate to a mechanical tolerance of an automated picking tool (see Honda: e.g., -- The operator views the bacterial colony displayed on the screen and selects the bacterial colony to be harvested.  As a method for the selection, for example, the bacterial colony may be selected by moving a mouse cursor on the screen and may be selected by displaying the bacterial colony on a touch screen and touching the bacterial colony on the screen.  After the operator selects the bacterial colony, the harvesting device of the bacterial colony performs contour detection of the bacterial colony and stores the center of the contour as the coordinate of the bacterial colony to be harvested through the control unit 1820.--, in [0187]; also see Choudhry: e.g., -- While automation provides speed, accuracy and reproducibility, it is not straightforward and errors can be introduced at various steps. Currently available macros delineate colonies in two steps: 1) thresholding divides the image into foreground and background, and 2) segmentation separates colonies that are overlapping or in contact with each other. In addition, artifacts such as cell debris, bubbles, edges of culture dishes, and agar/media clumps must be excluded during the analysis. Such exclusion is commonly performed using denoising algorithms. Parameters for denoising have to be chosen carefully based on the images. Colony detection can be affected by numerous parameters related to the image (size, resolution, sample lighting and contrast), and the colony (size, shape, clustering, overlap and location near the periphery). Furthermore, imaging programs must be flexible with tunable parameters defined by the user (eg., colony size).--, in page 2, and, -- Denoising is done by deselection of particles (Remove Outliers) smaller than a manually set threshold. This step can be performed multiple times with different thresholds. For example, due to small size of bacterial colonies, artefacts such as scratch marks on the plate become very prominent during the closing and filling holes steps. Hence a couple of Remove Outliers steps were inserted before the smoothing step to exclude these false positives (S2 Appendix). 6) Finally, the objects are filtered based on size, circularity, closeness to edge etc, and only objects meeting the user defined criteria are measured.--, in page 5, and, -- Several denoising and ‘Remove outliers’ steps were inserted to deselect the pixels at the edge of the plate--, in page 12).

Re Claim 17, Honda as modified by Guthrie and Choudhry further disclose the potential source of error comprises an edge of a culture plate shown in the culture plate image (see Honda: e.g., Fig. 6, -- there is a slightly bright area near the outside of the petri dish, which is generated as the medium 150 is inclined due to diffused reflection from the petri dish or an influence of surface tension at an edge of the petri dish…. When the bacterial colony is detected through a difference in color or luminosity from the average color or luminosity of the medium 150 by the image processing means 119, the area which is not the bacterial colony, such as reference numeral 602 or 603 is also extracted as the bacterial colony under a condition to extract 604.--, in [0113]-[0114]; also see Choudhry: e.g.,  -- Several denoising and ‘Remove outliers’ steps were inserted to deselect the pixels at the edge of the plate--, in page 12).

Re Claim 18, Honda as modified by Guthrie and Choudhry further disclose performing at least one colony location selection using the selection tool (see Honda: e.g., -- The operator views the bacterial colony displayed on the screen and selects the bacterial colony to be harvested.  As a method for the selection, for example, the bacterial colony may be selected by moving a mouse cursor on the screen and may be selected by displaying the bacterial colony on a touch screen and touching the bacterial colony on the screen.  After the operator selects the bacterial colony, the harvesting device of the bacterial colony performs contour detection of the bacterial colony and stores the center of the contour as the coordinate of the bacterial colony to be harvested through the control unit 1820.--, in [0187]), {herein the position of the cursor, as the position of the selection tool is determined for further as the coordinate of the bacterial colony to be harvested through the control unit 1820.}.

Re Claim 19, Honda as modified by Guthrie and Choudhry further disclose adding a visual indicator to the culture plate image marking the at least one colony location selection (see Honda: e.g., -- The operator views the bacterial colony displayed on the screen and selects the bacterial colony to be harvested.  As a method for the selection, for example, the bacterial colony may be selected by moving a mouse cursor on the screen and may be selected by displaying the bacterial colony on a touch screen and touching the bacterial colony on the screen.  After the operator selects the bacterial colony, the harvesting device of the bacterial colony performs contour detection of the bacterial colony and stores the center of the contour as the coordinate of the bacterial colony to be harvested through the control unit 1820.--, in [0187]), {herein the position of the cursor, as the position of the selection tool is determined for further as the coordinate of the bacterial colony to be harvested through the control unit 1820.}; also see Guthrie: e.g., -- the distance of each pixel from the edge of the culture plate.  Other position filters may show the distance of each pixel from a particular label, ... corresponding to the L, A and B values for that pixel, x.sub.7 corresponding to the distance of the pixel from the edge of the plate and x.sub.8 and x.sub.9 corresponding to image gradients in the x and y directions. --, in [0047]-[0051], also see: -- where the distance from the edge of each colony is included in the counting algorithm.  This is based on the observation that large areas of growth should be counted as several distinct colonies.  Hence interior pixels in the centre of a colony are assigned higher weight to achieve such an outcome.--, in [0060] {herein the distance between the pixel from the edge of the culture plate”, and/or “the distance from the edge of each colony” read on “overlaps”}, Guthrie’s disclosures of “label”, or as well as Choudhry is visual indicator).

Re Claim 20, Honda as modified by Guthrie and Choudhry further disclose the visual indicator is shaped and sized to correlate to a mechanical tolerance of an automated picking tool (see Honda: e.g., -- The operator views the bacterial colony displayed on the screen and selects the bacterial colony to be harvested.  As a method for the selection, for example, the bacterial colony may be selected by moving a mouse cursor on the screen and may be selected by displaying the bacterial colony on a touch screen and touching the bacterial colony on the screen.  After the operator selects the bacterial colony, the harvesting device of the bacterial colony performs contour detection of the bacterial colony and stores the center of the contour as the coordinate of the bacterial colony to be harvested through the control unit 1820.--, in [0187], {herein the position of the cursor, as the position of the selection tool is determined for further as the coordinate of the bacterial colony to be harvested through the control unit 1820.}; also see Guthrie: e.g., -- the distance of each pixel from the edge of the culture plate.  Other position filters may show the distance of each pixel from a particular label, ... corresponding to the L, A and B values for that pixel, x.sub.7 corresponding to the distance of the pixel from the edge of the plate and x.sub.8 and x.sub.9 corresponding to image gradients in the x and y directions. --, in [0047]-[0051], also see: -- where the distance from the edge of each colony is included in the counting algorithm.  This is based on the observation that large areas of growth should be counted as several distinct colonies.  Hence interior pixels in the centre of a colony are assigned higher weight to achieve such an outcome.--, in [0060] {herein the distance between the pixel from the edge of the culture plate”, and/or “the distance from the edge of each colony” read on “overlaps”}, Guthrie’s disclosures of “label”, or as well as Choudhry is visual indicator).

Re Claim 21, Honda as modified by Guthrie and Choudhry further disclose the potential source of error comprises a previously selected colony location (see Honda: e.g., -- The operator views the bacterial colony displayed on the screen and selects the bacterial colony to be harvested.  As a method for the selection, for example, the bacterial colony may be selected by moving a mouse cursor on the screen and may be selected by displaying the bacterial colony on a touch screen and touching the bacterial colony on the screen.  After the operator selects the bacterial colony, the harvesting device of the bacterial colony performs contour detection of the bacterial colony and stores the center of the contour as the coordinate of the bacterial colony to be harvested through the control unit 1820.--, in [0187]), {herein the position of the cursor, as the position of the selection tool is determined for further as the coordinate of the bacterial colony to be harvested through the control unit 1820.}; also see Guthrie: e.g., -- the distance of each pixel from the edge of the culture plate.  Other position filters may show the distance of each pixel from a particular label, ... corresponding to the L, A and B values for that pixel, x.sub.7 corresponding to the distance of the pixel from the edge of the plate and x.sub.8 and x.sub.9 corresponding to image gradients in the x and y directions. --, in [0047]-[0051], also see: -- where the distance from the edge of each colony is included in the counting algorithm.  This is based on the observation that large areas of growth should be counted as several distinct colonies.  Hence interior pixels in the centre of a colony are assigned higher weight to achieve such an outcome.--, in [0060] {herein the distance between the pixel from the edge of the culture plate”, and/or “the distance from the edge of each colony” read on “overlaps”}, Guthrie’s disclosures of “label”, or as well as Choudhry is visual indicator).

Re Claim 22, Honda as modified by Guthrie and Choudhry further disclose initiating a colony selection interface, wherein initiating the colony selection interface comprises generating the selection tool (see Honda: e.g., -- The operator views the bacterial colony displayed on the screen and selects the bacterial colony to be harvested.  As a method for the selection, for example, the bacterial colony may be selected by moving a mouse cursor on the screen and may be selected by displaying the bacterial colony on a touch screen and touching the bacterial colony on the screen.  After the operator selects the bacterial colony, the harvesting device of the bacterial colony performs contour detection of the bacterial colony and stores the center of the contour as the coordinate of the bacterial colony to be harvested through the control unit 1820.--, in [0187]).

Re Claim 23, Honda as modified by Guthrie and Choudhry further disclose pipetting a colony of microorganisms corresponding to the at least one colony location selection (see Honda: e.g., -- bacterial colony transferring apparatus in which a bacterial colony within a petri dish is photographed with a television camera, a tester visually verifies an image projected on a monitor and indicates a bacterial colony to be harvested to automatically move a pick-up to the position of the bacterial colony, harvests the bacterial colony, and transfers the harvested bacterial colony to a test tube.--, in [0005], and, -- The operator views the bacterial colony displayed on the screen and selects the bacterial colony to be harvested.  As a method for the selection, for example, the bacterial colony may be selected by moving a mouse cursor on the screen and may be selected by displaying the bacterial colony on a touch screen and touching the bacterial colony on the screen.  After the operator selects the bacterial colony, the harvesting device of the bacterial colony performs contour detection of the bacterial colony and stores the center of the contour as the coordinate of the bacterial colony to be harvested through the control unit 1820.--, in [0187]).

Re Claim 24, Honda as modified by Guthrie and Choudhry further disclose imaging a culture plate housing a plurality of microorganisms (see Honda: e.g., -- bacterial colony transferring apparatus in which a bacterial colony within a petri dish is photographed with a television camera, a tester visually verifies an image projected on a monitor and indicates a bacterial colony to be harvested to automatically move a pick-up to the position of the bacterial colony, harvests the bacterial colony, and transfers the harvested bacterial colony to a test tube.--, in [0005], and, -- The operator views the bacterial colony displayed on the screen and selects the bacterial colony to be harvested.  As a method for the selection, for example, the bacterial colony may be selected by moving a mouse cursor on the screen and may be selected by displaying the bacterial colony on a touch screen and touching the bacterial colony on the screen.  After the operator selects the bacterial colony, the harvesting device of the bacterial colony performs contour detection of the bacterial colony and stores the center of the contour as the coordinate of the bacterial colony to be harvested through the control unit 1820.--, in [0187]).

Re Claim 25, Honda as modified by Guthrie and Choudhry further disclose wherein determining the location of the selection tool on the culture plate image comprises determining the geographical coordinates of the selection tool as compared to the geographical coordinates of the culture plate image (see Honda: e.g., -- bacterial colony transferring apparatus in which a bacterial colony within a petri dish is photographed with a television camera, a tester visually verifies an image projected on a monitor and indicates a bacterial colony to be harvested to automatically move a pick-up to the position of the bacterial colony, harvests the bacterial colony, and transfers the harvested bacterial colony to a test tube.--, in [0005], and, -- The operator views the bacterial colony displayed on the screen and selects the bacterial colony to be harvested.  As a method for the selection, for example, the bacterial colony may be selected by moving a mouse cursor on the screen and may be selected by displaying the bacterial colony on a touch screen and touching the bacterial colony on the screen.  After the operator selects the bacterial colony, the harvesting device of the bacterial colony performs contour detection of the bacterial colony and stores the center of the contour as the coordinate of the bacterial colony to be harvested through the control unit 1820.--, in [0187]).

Re Claim 26, Honda as modified by Guthrie and Choudhry further disclose comparing the location of the selection tool to the location of the potential source of error comprises matching the geographical coordinates of the selection tool on the user interface to the geographical coordinates of a culture plate feature shown in the culture plate image (see Honda: e.g., -- bacterial colony transferring apparatus in which a bacterial colony within a petri dish is photographed with a television camera, a tester visually verifies an image projected on a monitor and indicates a bacterial colony to be harvested to automatically move a pick-up to the position of the bacterial colony, harvests the bacterial colony, and transfers the harvested bacterial colony to a test tube.--, in [0005], and, -- The operator views the bacterial colony displayed on the screen and selects the bacterial colony to be harvested.  As a method for the selection, for example, the bacterial colony may be selected by moving a mouse cursor on the screen and may be selected by displaying the bacterial colony on a touch screen and touching the bacterial colony on the screen.  After the operator selects the bacterial colony, the harvesting device of the bacterial colony performs contour detection of the bacterial colony and stores the center of the contour as the coordinate of the bacterial colony to be harvested through the control unit 1820.--, in [0187]).

Re Claim 27, Honda as modified by Guthrie and Choudhry further disclose determining the location of the potential source of error on the culture plate image comprises referencing a table of possible errors relating to one or more features of a culture plate (see Honda: e.g., -- The operator views the bacterial colony displayed on the screen and selects the bacterial colony to be harvested.  As a method for the selection, for example, the bacterial colony may be selected by moving a mouse cursor on the screen and may be selected by displaying the bacterial colony on a touch screen and touching the bacterial colony on the screen.  After the operator selects the bacterial colony, the harvesting device of the bacterial colony performs contour detection of the bacterial colony and stores the center of the contour as the coordinate of the bacterial colony to be harvested through the control unit 1820.--, in [0187]; also see Choudhry: e.g., -- While automation provides speed, accuracy and reproducibility, it is not straightforward and errors can be introduced at various steps. Currently available macros delineate colonies intwo steps: 1) thresholding divides the image into foreground and background, and 2) segmentation separates colonies that are overlapping or in contact with each other. In addition, artifacts such as cell debris, bubbles, edges of culture dishes, and agar/media clumps must be excluded during the analysis. Such exclusion is commonly performed using denoising algorithms. Parameters for denoising have to be chosen carefully based on the images. Colony detection can be affected by numerous parameters related to the image (size, resolution, sample lighting and contrast), and the colony (size, shape, clustering, overlap and location near the periphery). Furthermore, imaging programs must be flexible with tunable parameters defined by the user (eg., colony size).--, in page 2, and, -- Denoising is done by deselection of particles (Remove Outliers) smaller than a manually set threshold. This step can be performed multiple times with different thresholds. For example, due to small size of bacterial colonies, artefacts such as scratch marks on the plate become very prominent during the closing and filling holes steps. Hence a couple of Remove Outliers steps were inserted before the smoothing step to exclude these false positives (S2 Appendix). 6) Finally, the objects are filtered based on size, circularity, closeness to edge etc, and only objects meeting the user defined criteria are measured.--, in page 5, and, -- Several denoising and ‘Remove outliers’ steps were inserted to deselect the pixels at the edge of the plate--, in page 12).













Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667